—Judgment, Supreme Court, New York County (John Bradley, J.), rendered March 7, 1995, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The court properly ruled that the victim’s identification of *294defendant was neither police-arranged nor unduly suggestive, where the victim led the police to defendant’s room about 13 minutes after the robbery, and the identification was conducted only one and a half blocks from the crime scene (see, People v Johnson, 81 NY2d 828). The court properly declined to submit to the jury the lesser included offense of robbery in the third degree, because there was no reasonable view of the evidence that defendant had committed the robbery without displaying a knife (see, People v Scarborough, 49 NY2d 364). Concur— Sullivan, J. P., Ellerin, Tom and Andrias, JJ.